Citation Nr: 1202970	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-18 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1955. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned an initial disability rating of zero percent.  The Veteran appealed as to that noncompensable disability rating assigned by the RO.   

In April 2011 the Board remanded the case to the RO in order to arrange for a personal hearing before the Board as requested by the Veteran.  Subsequently the Veteran's representative notified VA that the Veteran decided he no longer wanted to appear before the Board at a hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During a December 2007 VA examination of the Veteran's bilateral hearing loss, the Veteran reported that he had difficulty understanding speech, especially in noise environments.  Thereby he was essentially asserting that his bilateral hearing loss impairs his ability to adequately function in an employment context.  

Thus, the evidence on file reflects that the Veteran's hearing disability may be productive of hearing loss that to some extent results in interference with his employment and may have made his job security uncertain.  However, the examiner who conducted the December 2007 VA audiologic examination did not comment on the specific functional effects of the Veteran's hearing loss disability.  

VA Compensation and Pension hearing examination worksheets were revised recently to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Because the December 2007 VA examiner did not comment on the specific functional effects of the Veteran's hearing loss disability, the Board finds the examination report to be inadequate, and finds that an additional examination and opinion addressing the impact of the Veteran's hearing loss on his daily functioning is necessary.  Martinak v. Nicholson, 21 Vet. App. at 455-56.  As such, the Board has no discretion and must remand this claim.  Id.

On remand the RO must obtain and associate any pertinent treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to the relevant hearing loss.  After securing any necessary authorization from him, obtain copies of any records the Veteran identifies, to include any outstanding VA treatment records not on file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit statements describing fully the symptoms resulting from his hearing loss and the impact of these symptoms on his ability or inability to work.

3.  After associating all outstanding VA and private treatment records and statements provided in reply to the above with the claims folder, the RO should schedule the Veteran for appropriate VA examination of his hearing loss to determine the current severity and effect of his hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  

In addition to objective test results, in the final report the examiner must fully describe the functional effects caused by the hearing disability, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.  The examiner should address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider the Veteran's employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.   

All opinions must be supported by a clear rationale, with citation to relevant medical findings and be set forth in a legible report.

4.  Then readjudicate the appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

